DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-15.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation "the cerebral microbleed".  There is insufficient antecedent basis for this limitation in the claim.

The term "significantly" in claim 15 is a relative term which renders the claim indefinite.  The term "significantly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear to what .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1-6 and 13-15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. (CA 2946647, Oct. 29, 2015) in view of Fan et al. (Reversible Brain Abnormalities in People Without Signs of Mountain Sickness During High-Altitude Exposure, Sep. 16, 2016).
Yin et al. disclose the use of a 3β,5a,6β-trihydroxyl steroid compound having formula A or a pharmaceutically acceptable salt thereof in the preparation of a 


    PNG
    media_image1.png
    298
    549
    media_image1.png
    Greyscale

wherein R1 is H or a linear or branched alkyl or terminal alkenyl having 1 to 5 carbon atoms (¶ [0008]). In one embodiment, R1 is –CHCH2CH3, -CH(CH3)2, -CH(CH2)3(CH3), or –CH(CH3)(CH2)3CH(CH3)2 (claim 3). The altitude sickness may be an acute altitude sickness caused by high-altitude acute hypobaric hypoxia (¶ [0010]). The subject may be a human being (¶ [0022]). The pharmaceutical composition may further comprise an additional component for the prophylaxis or treatment of an altitude sickness caused by hypobaric hypoxia (claim 9).
Yin et al. differ from the instant claims insofar as not disclosing wherein the pharmaceutical composition is used to treat cerebral microbleed associated with acute altitude sickness.
However, Fan et al. disclose wherein current neurologic data were obtained from studies on mountain climbers ascending to extreme altitudes and developing acute mountain sickness (AMS). Among these climbers, some showed cerebral edema, microhemorrhage, cortical atrophy, and cortical and subcortical lesions, while a small group did not display any changes in the brains (page 1). 
prima facie obvious to one of ordinary skill in the art to have use the pharmaceutical composition of Yin et al. to treat cerebral microbleed associated with acute altitude sickness since those affected with acute altitude sickness may show cerebral microbleed as taught by Fan et al. and by treating acute altitude sickness, one treats cerebral microbleed as well. 
In regards to instant claim 15 reciting wherein the cerebral small vessel disease manifests as a significantly increased distribution of free hemoglobin outside cerebral vessel, the instant specification discloses on page 8 wherein acute hypobaric hypoxia caused an increase in extravascular distribution of free hemoglobin in the brain tissue of the prefrontal cortex of cynomolgus monkeys. Therefore, since the pharmaceutical composition of Yin et al. treats acute hypobaric hypoxia, the pharmaceutical composition of Yin et al. treats a cerebral small vessel disease that manifests as a significantly increased distribution of free hemoglobin outside cerebral vessel. 

2.	Claims 1-5, 7, and 13-15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. (CA 2946647, Oct. 29, 2015) in view of Yan et al. (US 2013/0157993, Jun. 20, 2013), Du (Comprehensive Diagnosis and Treatment for CSVD and Rehabilitation Guidance, Jun. 2013), and Vernooij et al. (Use of antithrombotic drugs and the presence of cerebral microbleeds, Jun. 2009). 
Yin et al. disclose the use of a 3β,5a,6β-trihydroxyl steroid compound having formula A or a pharmaceutically acceptable salt thereof in the preparation of a 


    PNG
    media_image1.png
    298
    549
    media_image1.png
    Greyscale

wherein R1 is H or a linear or branched alkyl or terminal alkenyl having 1 to 5 carbon atoms (¶ [0008]). In one embodiment, R1 is –CHCH2CH3, -CH(CH3)2, -CH(CH2)3(CH3), or –CH(CH3)(CH2)3CH(CH3)2 (claim 3). The altitude sickness may be an acute altitude sickness caused by high-altitude acute hypobaric hypoxia (¶ [0010]). The subject may be a human being (¶ [0022]). The pharmaceutical composition may further comprise an additional component for the prophylaxis or treatment of an altitude sickness caused by hypobaric hypoxia (claim 9). The compound is a 5α-androstane-3β,5,6β-triol (abstract).
Yin et al. differ from the instant claims insofar as not disclosing wherein the pharmaceutical composition is used to treat thrombolytic drug-related cerebral microbleed.
However, Yan et al. disclose wherein 5α-androstane(alkyl)-3β,5,6β-triol treats cerebral ischemia (claim 6).
Du discloses wherein cerebral ischemia includes venous hemorrhage. 

Accordingly, since the compound in the pharmaceutical composition of Yin et al. treats cerebral ischemia as taught by Yan et al. and cerebral ischemia includes venous hemorrhage as taught by Du, it would have been prima facie obvious to one of ordinary skill in the art that the pharmaceutical composition of Yin et al. may treat cerebral microbleed. Therefore, it would have been prima facie obvious to one of ordinary skill in the art to have used the pharmaceutical composition of Yin et al. to treat thrombolytic drug-related cerebral microbleed since microbleeds occur more often in persons using antithrombotic drugs as taught by Vernooij et al. 
In regards to instant claim 15 reciting wherein the cerebral small vessel disease manifests as a significantly increased distribution of free hemoglobin outside cerebral vessel, the instant specification discloses on page 8 wherein acute hypobaric hypoxia caused an increase in extravascular distribution of free hemoglobin in the brain tissue of the prefrontal cortex of cynomolgus monkeys. Therefore, since the pharmaceutical composition of Yin et al. treats acute hypobaric hypoxia, the pharmaceutical composition of Yin et al. treats a cerebral small vessel disease that manifests as a significantly increased distribution of free hemoglobin outside cerebral vessel. 

3.	Claims 1-5, 8-10, and 13-15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. (CA 2946647, Oct. 29, 2015) in view of Yan et al. (US 2013/0157993, Jun. 20, 2013), Du (Comprehensive Diagnosis and Treatment for CSVD and Rehabilitation Guidance, Jun. 2013), and Wahl et al. (Relationship between .
Yin et al. disclose the use of a 3β,5a,6β-trihydroxyl steroid compound having formula A or a pharmaceutically acceptable salt thereof in the preparation of a pharmaceutical composition for the prophylaxis or treatment of an altitude sickness caused by hypobaric hypoxia:


    PNG
    media_image1.png
    298
    549
    media_image1.png
    Greyscale

wherein R1 is H or a linear or branched alkyl or terminal alkenyl having 1 to 5 carbon atoms (¶ [0008]). In one embodiment, R1 is –CHCH2CH3, -CH(CH3)2, -CH(CH2)3(CH3), or –CH(CH3)(CH2)3CH(CH3)2 (claim 3). The altitude sickness may be an acute altitude sickness caused by high-altitude acute hypobaric hypoxia (¶ [0010]). The subject may be a human being (¶ [0022]). The pharmaceutical composition may further comprise an additional component for the prophylaxis or treatment of an altitude sickness caused by hypobaric hypoxia (claim 9). The compound is a 5α-androstane-3β,5,6β-triol (abstract).
Yin et al. differ from the instant claims insofar as not disclosing wherein the pharmaceutical composition is used to treat traumatic cerebral microbleed caused by brain tumor resection.

Du discloses wherein cerebral ischemia includes venous hemorrhage. 
Wahl et al. disclose radiotherapy plays an integral role in the management of gliomas. Combined adjuvant chemoradiotherpy (CRT) constitutes the standard of care after maximal safe resection of malignant glioma (page 1). Studies with primate and murine models, as well as human autopsy studies have demonstrated that microvascular damage is a prominent pathologic component of radiation-induced brain injury, with endothelial degeneration leading to the formation cerebral microbleeds (CMBs) (page 2). 
Accordingly, since the compound in the pharmaceutical composition of Yin et al. treats cerebral ischemia as taught by Yan et al. and cerebral ischemia includes venous hemorrhage as taught by Du, it would have been prima facie obvious to one of ordinary skill in the art that the pharmaceutical composition of Yin et al. may treat cerebral microbleed. Therefore, it would have been prima facie obvious to one of ordinary skill in the art to have used the pharmaceutical composition of Yin et al. to treat traumatic cerebral microbleed caused by brain tumor resection since cerebral microbleeds are common in brain tumor resection procedures since such procedures involve radiation, which leads to cerebral microbleeds as taught by Wahl et al.
In regards to instant claim 9 reciting wherein the surgery is a surgery that directly involves the central nervous system, page 3 of the instant specification discloses wherein brain tumor resection directly involves the central nervous system. 
. 

4.	Claims 1-4 and 11-15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. (CA 2946647, Oct. 29, 2015) in view of Yan et al. (US 2013/0157993, Jun. 20, 2013), Du (Comprehensive Diagnosis and Treatment for CSVD and Rehabilitation Guidance, Jun. 2013), and Yanamoto (US 2017/0049744, Feb. 23, 2017). 
Yin et al. disclose the use of a 3β,5a,6β-trihydroxyl steroid compound having formula A or a pharmaceutically acceptable salt thereof in the preparation of a pharmaceutical composition for the prophylaxis or treatment of an altitude sickness caused by hypobaric hypoxia:


    PNG
    media_image1.png
    298
    549
    media_image1.png
    Greyscale

wherein R1 is H or a linear or branched alkyl or terminal alkenyl having 1 to 5 carbon atoms (¶ [0008]). In one embodiment, R1 is –CHCH2CH3, -CH(CH3)2, -CH(CH2)3(CH3), or –CH(CH3)(CH2)3CH(CH3)2 (claim 3). The altitude sickness may be an acute altitude sickness caused by high-altitude acute hypobaric hypoxia (¶ [0010]). The subject may be a human being (¶ [0022]). The pharmaceutical composition may further comprise an additional component for the prophylaxis or treatment of an altitude sickness caused by hypobaric hypoxia (claim 9). The compound is a 5α-androstane-3β,5,6β-triol (abstract).
Yin et al. differ from the instant claims insofar as not disclosing wherein the pharmaceutical composition is used to treat asymptomatic or symptomatic cerebral microbleed.
However, Yan et al. disclose wherein 5α-androstane(alkyl)-3β,5,6β-triol treats cerebral ischemia (claim 6).
Du discloses wherein cerebral ischemia includes venous hemorrhage. 
Yanamoto discloses wherein cerebral microbleeding may be asymptomatic or symptomatic (¶ [0004]). 
Accordingly, since the compound in the pharmaceutical composition of Yin et al. treats cerebral ischemia as taught by Yan et al. and cerebral ischemia includes venous prima facie obvious to one of ordinary skill in the art that the pharmaceutical composition of Yin et al. may treat cerebral microbleed. Therefore, it would have been prima facie obvious to one of ordinary skill in the art to have used the pharmaceutical composition of Yin et al. to treat symptomatic or asymptomatic cerebra microbleed since these are known types of cerebral microbleeds as taught by Yamamoto. 
In regards to instant claim 15 reciting wherein the cerebral small vessel disease manifests as a significantly increased distribution of free hemoglobin outside cerebral vessel, the instant specification discloses on page 8 wherein acute hypobaric hypoxia caused an increase in extravascular distribution of free hemoglobin in the brain tissue of the prefrontal cortex of cynomolgus monkeys. Therefore, since the pharmaceutical composition of Yin et al. treats acute hypobaric hypoxia, the pharmaceutical composition of Yin et al. treats a cerebral small vessel disease that manifests as a significantly increased distribution of free hemoglobin outside cerebral vessel. 

Conclusion
Claims 1-15 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY LIU/Primary Examiner, Art Unit 1612